Citation Nr: 0600803	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  03-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
chronic obstructive pulmonary disease as a residual of 
coccidioidomycosis prior to February 18, 2005, and in excess 
of 30 percent from February 18, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In January 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is now part of the record.

In December 2004, the Board granted the veteran's motion to 
have his case advanced on the docket.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection, the Board 
has framed this issue as shown on the title page.  Fenderson 
v. West, 12 Vet. App. 119 (1999).


REMAND

The veteran's disability is currently rated under the 
criteria for chronic obstructive pulmonary disease, 
Diagnostic Code 6604.  The rating criteria are based on the 
results of pulmonary function testing. 

On VA examination in February 2005, the diagnostic impression 
was healed coccidioidomycosis.  Pulmonary function test (PFT) 
revealed a FEV-1 of 74 percent predicted, a FEV-1/FVC of 70 
percent, and a DLCO (SB) of 41 percent of predicted.  The PFT 
results were consistent with PFTs previously conducted by VA 
in January 2001, August 2002, and March 2003. 

The Board finds that further clarification is necessary to 
interpret the results of the pulmonary function test.  Under 
the duty to assist, 38 C.F.R. § 3.159, the case is REMANDED 
for the following action:

1. Arrange to the have the veteran's file 
reviewed by a pulmonologist.  The 
examiner is asked to express an opinion 
on the following questions: 

Which finding on the PFT, either the 
FEV-1, FEV-1/FVC, or DLCO (SB) 
represents the current level of 
impairment due the service-connected 
residuals of coccidioidomycosis?  

Is the DLCO (SB) finding related to 
the service-connected residuals of 
coccidioidomycosis or other 
nonservice-connected pulmonary 
pathology?  

2. After the above action is completed, 
adjudicate the claim.  If the decision 
remains adverse to the veteran, furnished 
the veteran a supplemental statement of 
the case and return the case to the 
Board.   

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).







 
 
 
 
 

